                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                  EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7     DARON HAIRABEDIAN, IVAN                            Case No. 16-cv-02326-WHO
                                        HERNANDEZ, et al.,
                                  8                    Plaintiffs,                         ORDER DISMISSING THE CASE
                                  9             v.
                                 10
                                        TOYS R US – DELAWARE INC., CAROL
                                 11     MILLER, and DOES 1-50,
                                                       Defendants.
                                 12
Eastern District of California
United States District Court




                                 13          On September 20, 2017, I issued an order Staying and Administratively Closing this case

                                 14   in light of defendant TOYS R US’s bankruptcy. Dkt. No. 20. In light of the permanent injunction

                                 15   issued by the Bankruptcy Court, which covers the claims asserted in this case, defendant TOYS R

                                 16   US filed a status report on March 15, 2019, informing the Court that it does not intend to defend

                                 17   this matter further and requesting dismissal of this action. Dkt. No. 21. As of the date of this

                                 18   Order, plaintiffs have not responded to defendant’s filing or otherwise objected to the request to

                                 19   dismiss this action.

                                 20          In light of the Bankruptcy Order imposing a permanent injunction on the claims asserted in

                                 21   this case, this case is DISMISSED and the Clerk shall close the file.

                                 22

                                 23          IT IS SO ORDERED.

                                 24   Dated: March 26, 2019

                                 25

                                 26
                                                                                                   William H. Orrick
                                 27                                                                United States District Judge

                                 28
